Case 8:09-cr-00293-VMC-TGW Document 63 Filed 01/13/21 Page 1 of 4 PageID 372




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   UNITED STATES OF AMERICA


   v.                                 Case No.: 8:09-cr-293-T-33TGW

   GWENDOLYN JOE

   _____________________________/

                                   ORDER

         This cause is before the Court pursuant to Defendant

   Gwendolyn Joe’s third pro se Motion for Compassionate Release

   (Doc. # 62), filed on December 11, 2020. For the reasons that

   follow, the Motion is denied.

   I.    Background

         In 2010, Joe was convicted of being a felon in possession

   of a firearm under 18 U.S.C. §§ 922(g)(1) and 924(e)(1). (Doc.

   # 27). Joe was sentenced to 180 months of imprisonment

   followed by 60 months of supervised release. (Id.). Joe filed

   a motion seeking compassionate release on April 27, 2020,

   (Doc. # 55), which the Court denied without prejudice for

   failure to exhaust administrative remedies. (Doc. # 58). Joe

   again moved for compassionate release on June 25, 2020, (Doc.

   # 59), which the Court denied because Joe’s “vague” references

   to age and chronic sickness were “insufficient to demonstrate



                                     1
Case 8:09-cr-00293-VMC-TGW Document 63 Filed 01/13/21 Page 2 of 4 PageID 373




   the   sort   of    extraordinary         and   compelling       circumstances

   necessary    for   this    Court    to    grant   relief     under   Section

   3582(c).” (Doc. # 60 at 3).

         Now, Joe has filed a third motion for compassionate

   release    explaining      that    due    to   COVID-19     lockdowns,      her

   medical records were “delayed getting to the court.” (Doc. #

   62). According to Joe, the Court’s denial of her second motion

   came only two days after she was able to mail her medical

   records proving her illness. (Id.). Joe’s medical records

   were received by the Court and filed on June 29, 2020. (Doc.

   # 61). Joe now requests the Court reconsider her motion for

   compassionate release in light of those records. (Doc. # 62).

   Because the facts of this case have not otherwise changed,

   the Court takes up Joe’s motion without a response from the

   United States.

   II.   Discussion

         Although Joe has now provided medical records indicating

   she suffers from diabetes, hypertension,                   thyroid issues,

   depression,    and   anxiety,      she    still   has     not    sufficiently

   demonstrated that she has a serious medical condition that

   substantially diminishes her ability to care for herself in

   her facility. See USSG § 1B1.13, comment. (n.1); see also

   United    States   v.     Frost,   No.     3:18-cr-30132-RAL,        2020   WL


                                        2
Case 8:09-cr-00293-VMC-TGW Document 63 Filed 01/13/21 Page 3 of 4 PageID 374




   3869294, at *4-5 (D.S.D. July 9, 2020) (denying motion for

   compassionate release for a COVID-19-positive prisoner who

   had other medical conditions, including diabetes, severe

   coronary   artery    disease,   and   COPD,   because   his    COVID-19

   symptoms were not severe and there was no indication he could

   not provide self-care while in prison).

         Additionally, neither the possibility of contracting

   COVID-19, nor her age of 64 years, warrant release. See United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

   existence of COVID-19 in society and the possibility that it

   may spread to a particular prison alone cannot independently

   justify compassionate release, especially considering BOP’s

   statutory role, and its extensive and professional efforts to

   curtail the virus’s spread.”); United States v. Ackerman, No.

   11-740-KSM-1, 2020 WL 5017618, at *6 (E.D. Pa. Aug. 25, 2020)

   (noting that the designated at-risk age category for COVID-

   19 begins at 65 years old). Thus, Joe has still not shown an

   extraordinary       and   compelling     reason    that       justifies

   compassionate release, and her Motion is denied.

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Gwendolyn Joe’s third pro se Motion for Compassionate

   Release (Doc. # 62) is DENIED.


                                     3
Case 8:09-cr-00293-VMC-TGW Document 63 Filed 01/13/21 Page 4 of 4 PageID 375




         DONE and ORDERED in Chambers in Tampa, Florida, this

   13th day of January, 2021.




                                     4
